ORDER
The Disciplinary Review Board on January 20, 1999, having filed with the Court a report concluding that ELLIOTT D. MOORMAN of EAST ORANGE, who was admitted to the bar of this State in 1977, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.5(b) (failure to provide a written retain*524er), Rule 1:21-6 and RPC 1.15(b) (bookkeeping requirements), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that for a period of two years respondent should be required to provide the Office of Attorney Ethics with quarterly certifications by an accountant that respondent is maintaining his attorney books and records as required by Rule 1:21-6;
And good cause appearing;
It is ORDERED that ELLIOTT D. MOORMAN is hereby reprimanded; and it is further
ORDERED that for a period of two years and on a schedule to be determined by the Office of Attorney Ethics respondent shall provide the Office of Attorney Ethics with quarterly certifications by an accountant that respondent is maintaining his attorney books and records as required by Rule 1:21-6; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.